TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00739-CV


Brunswick II, L.P., a Texas limited partnership and West Road Apartment, L.P., a Texas
limited partnership, Appellants

v.

Coinmach Corporation as Successor-in-Interest to Kwik Wash Laundries, Inc., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 99-176-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING





	The parties assert in their joint motion to dismiss that they have settled their
differences.  We grant their motion and dismiss this appeal.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Joint Motion
Filed:   December 19, 2002
Do Not Publish